In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________ 
No. 15‐2603 
ANA VERONICA JIMENEZ FERREIRA, 
                                                           Petitioner, 

                                 v. 

LORETTA E. LYNCH,  
Attorney General of the United States, 
                                                          Respondent. 
                    ____________________ 

               Petition for Review of an Order of the  
                   Board of Immigration Appeals 
                          No. A200 892 195 
                    ____________________ 

       ARGUED JUNE 8, 2016 — DECIDED JULY 12, 2016 

            RE‐ISSUED AS OPINION AUGUST 5, 2016 
                   ____________________ 

   Before BAUER, MANION, and KANNE, Circuit Judges. 
    PER CURIAM. Ana Veronica Jimenez Ferreira, a 40‐year‐old 
native and citizen of the Dominican Republic, applied for asy‐
lum and withholding of removal based on her membership in 
a social group that she describes as Dominican women in re‐
2                                                      No. 15‐2603 

lationships  they  cannot  leave.  Jimenez testified  in  immigra‐
tion court that she fled to the United States because the gov‐
ernment of her home country would not protect her from her 
common‐law  husband,  who  had  raped,  beaten,  and  kid‐
napped her, and who continually stalked her and threatened 
to kill her and her two children. The immigration judge de‐
nied relief on the grounds that Jimenez was not credible and 
lacked  corroborating  evidence,  and  the  Board of Immigra‐
tion Appeals  upheld  the  IJ’s  decision.  The  agency’s  adverse 
credibility determination was based largely on purported in‐
consistencies  between  Jimenez’s  testimony  at  the  removal 
hearing and her earlier statements to an asylum oﬃcer during 
a  “credible‐fear”  interview.  We  conclude  that  the  agency 
erred  by  (1) failing  to  address  Jimenez’s  argument  that  the 
notes  from  the  credible‐fear  interview  are  unreliable  and 
therefore an improper basis for an adverse credibility finding 
and (2) ignoring material documentary evidence that corrob‐
orates Jimenez’s testimony. Accordingly, we grant Jimenez’s 
petition for review and remand for further proceedings. 
    Jimenez  traveled  from  the  Dominican Republic  to  the 
United States with the help of a human smuggler hired by her 
family. She left her home country in August 2010, first flying 
to Guatemala, then being smuggled north across Mexico on 
buses  and  trucks,  and  finally  entering  the  United States  on 
foot two weeks later in Laredo, Texas. Jimenez was immedi‐
ately detained by border patrol and interviewed by an immi‐
gration oﬃcer. When asked whether she had any fear of re‐
turning to the Dominican Republic, she replied that she did 
not. 
  Three  weeks  into  her  detention,  Jimenez  told  an  asylum 
oﬃcer  that  she  had  come  to  the  United States  to  escape  her 
No. 15‐2603                                                      3

common‐law  husband, Ramon  Holguin,  a  man  who  had 
beaten  and  raped  her,  and  who  (after  Jimenez  left  him) 
stalked and threatened her. Jimenez, who speaks only Span‐
ish, disclosed this information through a translator during a 
telephonic credible‐fear interview—an interview meant to de‐
termine whether she could potentially be eligible for asylum 
or  withholding  of  removal.  The  asylum  oﬃcer  who  inter‐
viewed Jimenez concluded that “[t]here is a significant possi‐
bility  that  the  assertions  underlying  [her]  claim  could  be 
found  credible  in  a  full  asylum  or  withholding  of  removal 
hearing.” 
    Jimenez was released a few weeks later in November 2010, 
when bond was posted by her children’s father—her first hus‐
band, Gerardo Marte, a Dominican citizen who now lives in 
Chicago  and  is  a  lawful  permanent  resident  of  the 
United States. In a motion filed before her removal hearing, 
Jimenez  conceded  that  she  was  removable  as  an  alien  who 
lacked  valid  immigration  documents,  see 8  U.S.C. 
§ 1182(a)(7)(A)(i)(I), but asserted that she sought asylum and 
withholding  of  removal.  (She  also  sought  protection  under 
the Convention Against Torture but has abandoned that claim 
on petition for review.)  
    Jimenez was the only person to testify at her 2013 removal 
hearing.  Speaking  through  an  interpreter,  she  provided  the 
following  account:  She  was  living  with  Holguin  in 
Santo Domingo when in 2007, despite his objections, she took 
her children to a Christmas party hosted by her ex‐husband’s 
family. When she returned from the party, Holguin beat and 
choked her in front of her son and threatened to kill her. He 
then forced her to the bedroom and raped her. Jimenez testi‐
fied that after the attack she hid with her children at a friend’s 
4                                                      No. 15‐2603 

house and filed a complaint with the police. Holguin was ar‐
rested but released from jail after four days. (There is no indi‐
cation in the record that he was ever prosecuted for the inci‐
dent.) After his release from jail, Holguin went to Jimenez’s 
oﬃce every day and told her that she “had to go back to him 
or else he was going to kill [her] and [her] children.” To es‐
cape  Holguin,  Jimenez  quit  her  job  in  Santo  Domingo  and 
moved  back  to  her  home  town  of  Bonao  (roughly  50 miles 
away), where she lived with her children and her mother. 
    About a year after the move, in early 2009, Holguin forced 
his  way  into  Jimenez’s  apartment.  He  beat  Jimenez  and 
threatened to kill her, but bolted when her mother called the 
neighbors for help. Two months later, Jimenez said, she was 
walking outside when Holguin grabbed her, forced her into 
his car, drove her to an isolated part of the woods, and raped 
her. Jimenez testified that she didn’t report the attack to the 
police  because  she  didn’t  “believe  in  the  police  any  more.” 
She  stated  that  in  Santo Domingo,  where  she  had  reported 
Holguin’s first assault, “when you go report something to the 
police, the person turns up dead later because they don’t help 
anybody. They don’t help the women.” 
    After  the  mid‐2009  kidnapping  and  sexual  assault, 
Jimenez  began  receiving  letters  from  Holguin  in  which  he 
threatened to kill her and her children if she didn’t come back 
to him. Believing that Holguin would eventually kill her if she 
stayed  in  the  Dominican  Republic,  Jimenez  fled  to  the 
United States. She explained that she left her children in the 
Dominican Republic  because  she  couldn’t  bring  them  with 
her but said that she speaks to them “[e]very day” and that 
she plans to bring them to the United States if granted asylum. 
No. 15‐2603                                                         5

Since Jimenez left her home country, Holguin has been send‐
ing threatening letters to her mother, warning that if Jimenez 
doesn’t return, “he’s going to kill them all.” Jimenez’s mother 
has reported these letters to the police, but the police “don’t 
do anything.” 
    The government attorney questioned Jimenez about a dis‐
crepancy between the notes of her credible‐fear interview—
which indicated that the last time Holguin raped her was in 
her bedroom—and her testimony that he had last raped her 
in the woods. Jimenez responded that, when interviewed by 
the  asylum  oﬃcer  over  the  phone,  she  “was  detained”  and 
“had just crossed the border,” and that she “was confused and 
very  nervous.”  When  asked  about  other  inconsistencies  be‐
tween her testimony and the credible‐fear interview—incon‐
sistencies  regarding  the  timing  and  location  of  events,  and 
whether  Holguin  had  ever  hit  her  son—Jimenez  answered 
that her statements must have been “misunderstood” or “mis‐
interpreted.” During her testimony, Jimenez made clear that 
she  was  ashamed  to  tell  others  of  the  sexual  abuse  she  had 
experienced. 
    In support of her claims for relief, Jimenez submitted over 
400 pages of documentary evidence, including several docu‐
ments related to the 2007 sexual assault: the police complaint 
she  had  filed  against  Holguin;  a  doctor’s  report  that  noted 
bruises and scratches on Jimenez’s body, as well as “visible 
signs and marks of a strangulation attempt” and a “torn inner 
and outer labia of the vagina, evidencing penetration by force 
or with resistance on the part of the victim”; and a psycholo‐
gist’s  report  that  states  that  Jimenez  “presents  signs  and 
symptoms of tension, worry, fear for her life and the lives of 
6                                                       No. 15‐2603 

her family” and recommends “[t]hat she be referred immedi‐
ately to group therapy” to “help her overcome the trauma.” 
She  also  submitted  an  aﬃdavit  from  her  mother,  accompa‐
nied  by  police  complaints  that  the  mother  had  filed  against 
Holguin, aﬃdavits from family members and friends, and nu‐
merous reports and articles documenting the epidemic of do‐
mestic violence and sexual assault against women in the Do‐
minican Republic. 
    The  IJ  concluded  that  Jimenez  was  ineligible  for  asylum 
and withholding of removal because she was not credible and 
lacked  evidence  to  corroborate  her  testimony.  The  IJ  stated 
that  the  adverse  credibility  finding  was  based  largely  on 
“glaring inconsistencies” between Jimenez’s testimony before 
the IJ and her statements at the credible‐fear interview regard‐
ing the timing and location of events—for example, whether 
Holguin  last  raped  her  in  January 2010  or  several  months 
later, and whether that rape occurred in the woods or in her 
bedroom—and  whether  Holguin  had  hit  her  son.  The  IJ  re‐
jected  Jimenez’s  explanation  that  her  statements  during  the 
credible‐fear interview were misinterpreted and that she was 
confused and nervous during the interview. The IJ was espe‐
cially  troubled  by  the  fact  that  “[b]oth  the  police  complaint 
and  her  credible‐fear  interview  indicate  that  [Jimenez]  was 
not attacked by Holguin  after  she returned  from  the dinner 
party  on  Christmas  Eve,  as  she  testified  at  her  hearing,  but 
that  the  violence  occurred  before  she  was  able  to  go  to  the 
party  when  Holguin  blocked  her  path  as  she  was  leaving.” 
Because  the  IJ  found  Jimenez  not  to  be  credible,  the 
IJ concluded that she could meet her burden of proof under 
the REAL ID Act, 8 U.S.C. § 1158(b)(1)(B)(ii), only by produc‐
ing “additional evidence that corroborates her claim of past 
persecution.”  The  IJ  then  found  her  corroborating  evidence 
No. 15‐2603                                                           7

insuﬃcient to meet her burden of proof because the aﬃdavit 
from her mother was “vague,” the aﬃdavits from Jimenez’s 
other family members and friends were not based on personal 
knowledge,  and  the  country  conditions  reports  and  articles 
were  “not  particular  to”  Jimenez.  Moreover,  the  IJ  said, 
Jimenez  oﬀered  no  explanation  why  she  had  not  submitted 
aﬃdavits from her first husband or her then 12‐year‐old son. 
    On  appeal  to  the  Board,  Jimenez  argued,  among  other 
things, (1) that the notes from the credible‐fear interview were 
unreliable and thus could not serve as a basis for an adverse 
credibility determination and (2) that the IJ erred by failing to 
consider material corroborating evidence, including the med‐
ical  reports  documenting  the  physical  and  psychological 
trauma  she  sustained  as  a  result  of  the  2007 sexual  assault, 
and the police complaints filed by her mother. The Board up‐
held  the  IJ’s  decision.  With  respect  to  the  reliability  of  the 
notes of the credible‐fear interview, the Board said only that 
“there are no indications that the notes from this interview are 
unreliable.” And like the IJ, the Board said nothing about the 
medical  reports  or  the  police  complaints  filed  by  Jimenez’s 
mother. 
    Before  addressing  the  arguments  Jimenez  makes  in  this 
court, we pause to clarify two aspects of our review. First, the 
parties  disagree  over  whether  we  should  review  only  the 
Board’s decision (the government’s position) or the IJ’s deci‐
sion as supplemented by the Board’s opinion (Jimenez’s po‐
sition).  Jimenez’s  position  is  correct.  Because  the  Board’s 
opinion depends in part on the IJ’s decision but does not “ex‐
pressly  adopt  the  IJ’s  analysis  in  its  entirety”—instead  sup‐
plementing  the  IJ’s  opinion  with  additional  reasoning—we 
8                                                      No. 15‐2603 

will review “the IJ’s decision wherever the Board has not sup‐
planted  it  with  its  own  rationale”  and  review  the  Board’s 
opinion “where the Board has spoken.” Sarhan v. Holder, 658 
F.3d 649, 653 (7th Cir. 2011); see Zheng v. Holder, 722 F.3d 986, 
989  (7th  Cir.  2013).  Second,  we  do  not  address  whether 
Jimenez has identified a valid social group for purposes of her 
asylum and withholding claims. Neither the IJ nor the Board 
questioned the propriety of Jimenez’s proposed social group 
of  Dominican  women  in  relationships  they  cannot  leave. 
Thus, for purposes of Jimenez’s petition for review, we must 
treat  the  proposed  social  group  as  cognizable.  See R.R.D.  v. 
Holder,  746  F.3d  807,  809  (7th Cir.  2014);  Cece  v.  Holder, 
733 F.3d 662, 677 (7th Cir. 2013) (en banc). 
    We turn now to Jimenez’s argument that the Board “erred 
as a matter of law” by failing to evaluate her argument that 
the  IJ  improperly  depended  on  unreliable  notes  from  the 
credible‐fear interview in making an adverse credibility find‐
ing. Jimenez’s contention that the notes are unreliable is based 
on Moab v. Gonzales, a decision in which this court listed “fac‐
tors for consideration in determining the reliability of an asy‐
lum  applicant’s  preliminary  interview.”  500 F.3d  656,  661 
(7th Cir. 2007). Relying on Moab, Jimenez argues (as she did 
before the Board), that the notes from the credible‐fear inter‐
view are unreliable because (1) they are a summary and not a 
verbatim transcript, (2) the asylum oﬃcer conducting the in‐
terview didn’t ask follow‐up questions that would have clar‐
ified Jimenez’s purportedly contradictory statements, (3) the 
notes indicate that Jimenez had diﬃculty understanding the 
questions asked through the interpreter, and (4) Jimenez was 
reluctant to reveal information to the asylum oﬃcer because 
of past negative experiences with the government in her home 
country.  
No. 15‐2603                                                             9

     We agree with Jimenez that the Board erred by rejecting 
her challenge to the adverse credibility determination without 
analysis and that this error warrants remand. In Moab, we con‐
cluded  that  the  agency’s  credibility  determination  was  not 
supported by substantial evidence because the record of the 
preliminary interview was “not a verbatim transcript,” it was 
“unclear what, if any, follow‐up questions were posed,” and 
it was reasonable that the applicant “would not have wanted 
to  mention  his  sexual  orientation  [during  the  interview]  for 
fear that revealing this information could cause further perse‐
cution as it had in his home country.” 500 F.3d at 661. The in‐
dicators that the notes of Jimenez’s credible‐fear interview are 
unreliable are almost identical to the signs of unreliability that 
were  the  basis  for  remand  in  Moab.  Yet  the  Board  made  no 
mention  of  Moab  or  the  criteria  of  reliability  it  set  forth,  in‐
stead  concluding  summarily  that  “there  are  no  indications 
that the notes from [the credible‐fear interview] are unrelia‐
ble.”  This  mistaken  legal  conclusion,  combined  with  the 
Board’s lack of any explanation about how it was reached, ne‐
cessitates remand: “Remand is proper for additional analysis 
if the BIA ‘has not adequately explained its result and it seems 
possible to us that the agency might be compelled to reach the 
opposite  conclusion  depending  how  it  evaluates  the  record 
after remand.’” Kone v. Holder, 620 F.3d 760, 764 (7th Cir. 2010) 
(quoting Gomes v. Gonzales, 473 F.3d 746, 752 (7th Cir. 2007)); 
see Gonzales v. Thomas, 547 U.S. 183, 186–87 (2006). 
    The government defends the Board’s decision by stating 
that remand is not necessary because “there are other indicia 
of  reliability”—for  example,  the  presence  of  an  interpreter 
and Jimenez’s telling the asylum oﬃcer that she understood 
the questions—and thus “the asylum oﬃcer’s summary was 
10                                                      No. 15‐2603 

suﬃciently reliable to support an adverse credibility determi‐
nation.” We are not persuaded by the government’s conten‐
tion  that  the  notes  are  reliable,  especially  given  the 
pre‐printed disclaimer accompanying the worksheet bearing 
the notes. That disclaimer makes clear that the credible‐fear 
interview is not meant to be a detailed account of the events 
supporting an applicant’s asylum claim: 
       The  following  notes  are  not  a  verbatim  tran‐
       script  of  this  interview.  These  notes  are  rec‐
       orded to assist the individual oﬃcer in making 
       a  credible  fear  determination  and  the  supervi‐
       sory asylum oﬃcer in reviewing the determina‐
       tion.  There  may  be  areas  of  the  individual’s 
       claim that were not explored or documented for 
       purposes of this threshold screening. 
    Regardless, the government’s reliance on “other indicia of 
reliability”  must  be  rejected  because  it  is  not  based  on  the 
Board’s rationale and therefore violates the Chenery doctrine. 
See SEC v. Chenery Corp., 318 U.S. 80, 87 (1943) (holding that 
agency  may  not  defend  administrative  decision  on  new 
ground not set forth in its original decision); Lara v. Lynch, 789 
F.3d 800, 805–06 (7th Cir. 2015); R.R.D., 746 F.3d at 809–10. 
    The government also attempts to excuse the Board’s fail‐
ure to address Jimenez’s evidence and legal arguments on the 
basis that the Board “is not required to write ‘an exegesis’ on 
every  contention  raised  by  the  applicant.”  But  this  general 
principle does not excuse the Board from having to consider 
an alien’s arguments “and announce its decision in terms suf‐
ficient to enable a reviewing court to perceive that it has heard 
and thought and not merely reacted.’” Solis‐Chavez v. Holder, 
662 F.3d 462, 469 (7th Cir. 2011) (quoting Iglesias v. Mukasey, 
No. 15‐2603                                                      11

540 F.3d 528, 531 (7th Cir. 2008)). Thus, we have frequently re‐
manded cases where the agency’s “failure to discuss poten‐
tially meritorious arguments or evidence”—here, arguments 
and evidence regarding the reliability of the interview notes 
that  were  used  in  making  an  adverse  credibility  finding—
“calls  into  question  whether  it  adequately  considered  these 
arguments.” Kebe v. Gonzales, 473 F.3d 855, 857 (7th Cir. 2007). 
    Jimenez next argues that the conclusion by the IJ and the 
Board that she lacks corroborating evidence to meet her bur‐
den of proof is not supported by substantial evidence because 
both the IJ and the Board improperly overlooked documents 
that corroborate her testimony: the police complaints filed by 
her mother as well as her medical and psychological evalua‐
tions from December 2007. Again, we agree with Jimenez that 
the agency’s silence with respect to this evidence is an error 
that warrants remand: “The Board must analyze rather than 
ignore material evidence.” R.R.D., 746 F.3d at 810; see Escobar 
v. Holder, 657 F.3d 537, 544 (7th Cir. 2011). We are especially 
troubled  by  the  agency’s  failure  to  consider  the  medical  re‐
port; this is a pronounced error because that report—which 
was used to obtain an arrest warrant for Holguin—documents 
the injuries that Jimenez suﬀered as a result of the 2007 attack 
and thus strongly corroborates Jimenez’s testimony that Hol‐
guin beat, choked, and raped her.  
   The  government’s  attorney  conceded  at  oral  argument 
that the IJ and the Board did not mention the medical report 
but maintained that the agency’s silence is of no moment be‐
cause the rape is “not suﬃcient to establish her eligibility for 
asylum as a woman who is in a relationship she cannot leave.” 
This argument runs afoul of the Chenery doctrine, as the gov‐
ernment  again  seeks  to  defend  the  agency’s  decision  on  a 
12                                                       No. 15‐2603 

ground not articulated by the agency itself. Notwithstanding 
the Chenery violation, the government’s argument is nonsen‐
sical. There is no legal support for the government’s belief that 
the Board must consider only evidence that, standing alone, 
establishes  an  alien’s  eligibility  for  relief  from  removal.  Ra‐
ther,  the  Board  must  analyze  material  evidence.  R.R.D.,  746 
F.3d  at 810;  Escobar,  657 F.3d  at 544.  Here,  there  is  no  doubt 
that the evidence ignored by the Board and the IJ is material: 
The Board stated that absent credible testimony, Jimenez had 
“failed to establish her burden of showing past persecution or 
a  well‐founded  fear  of  persecution,”  yet  the  medical  report 
documenting that Jimenez had been raped is strong evidence 
of past persecution. See Sankoh v. Mukasey, 539 F.3d 456, 471 
(7th Cir. 2008). 
    We have said enough to show why remand is necessary, 
but we wish to make a final point about the agency’s credibil‐
ity  assessment.  Although  the  REAL  ID  Act,  8 U.S.C. 
§ 1158(b)(1)(B)(iii),  permits  immigration  judges  to  “base  an 
adverse  credibility  finding  on  any  inconsistency,  whether  it 
goes to the heart of the applicant’s claim or not,” Georgieva v. 
Holder,  751  F.3d  514,  520  n.2  (7th  Cir.  2014),  inconsistencies 
cited by immigration judges “should not be trivial,” Tawuo v. 
Lynch,  799  F.3d  725,  727  (7th Cir.  2015).  Here,  the  IJ  made 
much of a discrepancy in Jimenez’s statements over the pre‐
cise time that she was raped and beaten by Holguin in Decem‐
ber 2007. We fail to see how this discrepancy is anything but 
trivial,  given  that  Jimenez  has  consistently  maintained  that 
Holguin raped her on Christmas Eve and that the medical re‐
port strongly backs her claim. 
   Because the agency erred both by failing to adequately ad‐
dress  Jimenez’s  argument  that  the  notes  from  the 
No. 15‐2603                                              13

credible‐fear interview are unreliable and by ignoring mate‐
rial evidence that supports her claims for asylum and with‐
holding of removal, we GRANT the petition for review and 
REMAND the case to the Board for further proceedings.